Citation Nr: 1812032	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total rating based on individual unemployability prior to May 15, 2014 (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to January 1987, October 1990 to July 1991, and March 2003 to May 2004.

In March 2016 and August 2017, the Board remanded the TDIU claim for development and a formal adjudication by Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board's prior remands instructed the AOJ to develop and adjudicate the matter of TDIU.  The requested actions have not been completed.  As such, there has not been substantial compliance with the Board's remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  To date, there is no formal decision on the claim of TDIU, which was raised by the record and added as an issue at the time of the Board's March 2016 remand.

Accordingly, the case is REMANDED for the following action:

After ensuring any necessary development has been completed, the AOJ should adjudicate the issue of entitlement to TDIU prior to May 15, 2014.  If the benefit sought is not granted and subsequently an appeal perfected, then the case should be returned to the Board.
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




